Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 11/04/22 are acknowledged.
Claims 1-10 and 15 were previously cancelled. Claim 11 was amended. Claim 20 was previously withdrawn from consideration.  
Claims 11-14, 16-19 and 21-22 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/04/22 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/23/22 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.


Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 16-19, and 21-22 are again rejected under 35 U.S.C. 103 as being unpatentable over Dollard et al. (US 2018/0221333 A1) in view of Weimann (US 2019/0110981 A1).
Instant claim 11 is drawn to a nanoemulsion tape comprising:
an adhesion layer containing water;
a nanoemulsion within the adhesion layer; and 
at least one non-adhesion layer,
wherein the nanoemulsion includes at least one oil, at least one oil base surfactant, at least one water base surfactant, water, and either an isolate or distillate, and
wherein the isolate and the distillate includes at least one of a cannabidiol (CBD), a tetrahydrocannabinol (THC) or a cannabinoid based oil,
wherein the adhesion layer contains a nanoemulsion adhesion layer including a mixture of a portion of the water and the nanoemulsion, such that the nanoemulsion adhesion layer removes a remaining portion of the water contained in the adhesion layer.
Dollard et al. teach a formulated cannabis product which includes a cannabinoid mix and carrier processed by nano-emulsification, wherein the cannabinoid mix includes tetrahydrocannabinol (THC), cannabidiol (CBD), and combinations thereof (Abstract, [0022], [0032]-[0033], [0050], [0054]-[0055], [0065], [0073]-[0074], claims 1 and 3-13). Dollard et al. teach that nano-emulsion is used to achieve improved water solubility, kinetic stability, higher potency, improved transdermal capability, and improved bioavailability ([0041]). The nanoemulsions have droplet sizes small than 100 nm ([0041]). The formula ingredients are combined with surfactants, a type of oil, before the nanoemulsion process ([0040]-[0042]). Peppermint oil is added to the emulsification ([0078] and claims 5 and 9). FIG. 1 illustrates the nanoemulsion preparation which includes the formulation phase, and the emulsification phase (step 34) where the cannabinoid formulation containing CBD and THC, the terpenoid formulation which contains peppermint oil, water, and surfactants are emulsified (FIG. 1, [0075]).
Dollard et al. do not expressly teach that their nanoemulsion is included in an adhesion layer in a nanoemulsion tape or that the nanoemulsion adhesion layer removes a remaining portion of the water contained in the adhesion layer.
Weimann teaches a cannabinoid dermal patch for delivering cannabidiol (CBD) to human skin (Abstract, [0011], claims 1, 3, 6, 9, and 10). Dermal patches including CBD and delta-9-tetrahydrocannabinol (delta-9-THC) are disclosed ([0017], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3). Weimann teaches the use of Solubilizer SL-11 which is a self-emulsifying agent that provides a nanoemulsion suitable for containing a hydrophobic drug, and where an emulsion with a particle size under 50 nanometers can be made ([0067]). A monolithic patch with an adhesive layer which contains a polyisobutylene (PIB) adhesive mixed with CBD, and an occlusive backing polyethylene film is disclosed ([0118]). A monolithic patch with PIB adhesive and occlusive polyethylene backing, wherein the adhesive is mixed with CBD and THC is also disclosed ([0118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a nanoemulsion containing CBD and THC, as well as peppermint oil, water, and surfactants, as taught by Dollard et al., use the nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer, as taught by Weimann, and produce the instant invention.
One of ordinary skill in the art would have been motivated to incorporate the nanoemulsion of Dollard et al. in the patch of Weimann because Weimann teaches the delivery of cannabinoids to human skin by using a dermal patch (Abstract, [0011], claim 10). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional patch or tape containing a nanoemulsion which comprises cannabinoids CBD or THC for delivering said cannabinoids through the skin. Furthermore, Dollard et al. teach that nano-emulsion is used to achieve improved water solubility, kinetic stability, higher potency, improved transdermal capability, and improved bioavailability ([0041]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 11, the limitation of a nanoemulsion tape would have been obvious over the nanoemulsion containing CBD and THC, as well as peppermint oil, water, and surfactants (FIG. 1, [0075]), as taught by Dollard et al. in view of the nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer ([0017], [0067], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann. 
Regarding instant claim 11, the limitations of the adhesion layer containing water and the nanoemulsion within the adhesion layer would have been obvious over the monolithic patch with an adhesive layer which contains a polyisobutylene (PIB) adhesive mixed with CBD, ([0118]), and a nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer ([0017], [0067], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann, and by the emulsification of the cannabinoid formulation containing CBD, THC, and water, inter alia (FIG. 1, [0075]), as taught by Dollard et al.
Regarding instant claim 11, the limitation of at least one non-adhesion layer would have been obvious over the occlusive backing polyethylene film or layer ([0118]), as taught by Weimann. 
Regarding instant claim 11, the limitation of the nanoemulsion including at least one oil would have been obvious over the peppermint oil ([0078] and claims 5 and 9), as taught by Dollard et al. 
Regarding instant claim 11, the limitation of the nanoemulsion including at least one oil base surfactant and at least one water base surfactant would have been obvious over the surfactants ([0040], [0042] and [0075]), as taught by Dollard et al., in view of the surfactants including polyoxyethylene sorbitan fatty acid esters such as TWEENS ([0051]), sorbitan monolaurate ([0053]), lecithin ([0076]), water base surfactants such as Pluronic® ([0076]), as taught by Weimann. 
Regarding instant claim 11, the limitation of the isolate and distillate including at least one of a CBD, a THC and a cannabinoid oil would have been obvious over the THC and CBD (FIG. 1, [0075]), as taught by Dollard et al. and the dermal patches including CBD and delta-9-THC ([0017], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann. 
Regarding instant claim 11, the limitation of the adhesion layer containing a nanoemulsion adhesion layer including a mixture of a portion of the water and the nanoemulsion would have been obvious over the nanoemulsion which contains emulsification of the cannabinoid formulation containing CBD, THC, and water, inter alia, as taught by Dollard et al. (FIG. 1, [0075]), in view of the monolithic patch with PIB adhesive and occlusive polyethylene backing, wherein the adhesive is mixed with CBD and THC, as taught by Weimann ([0118]). Moreover, Weimann teaches that the “… composition inside the reservoir … can have the consistency of an oil, or it can have the consistency of a liquid, or it can have the consistency of a slurry” ([0118]). Based on this teaching of the consistency of an oil, a liquid, or a slurry by Weimann, one of ordinary skill in the art would have found it obvious to include the nanoemulsion of Dollard et al. which would have the consistency of an oil, a liquid, or a slurry, in the cannabinoid dermal patch of Weimann and have a reasonable expectation of success in producing a functional cannabinoid patch or tape. 
Regarding instant claim 11, the newly added limitation of the nanoemulsion adhesion layer removing a remaining portion of the water contained in the adhesion layer would have been obvious over the incorporation of the nanoemulsion which contains emulsification of the cannabinoid formulation containing CBD, THC, and water, inter alia, as taught by Dollard et al. (FIG. 1, [0075]), in the monolithic patch with PIB adhesive and occlusive polyethylene backing, wherein the adhesive is mixed with CBD and THC ([0118]) and wherein CBD and THC oils are saturated in a mix with EtOH/water (Examples Five-Six - [0110]-[0111]), as taught by Weimann. One of ordinary skill in the art would know that when the nanoemulsion of Dollard et al. is used in the monolithic patch containing an adhesive, CBD, THC, and water of Weimann, the water in the adhesive layer would be replaced by the nanoemulsion as an expected result. Moreover, the limitation of “such that the nanoemulsion adhesion layer removes a remaining portion of the water contained in the adhesion layer” is a product-by-process limitation. Claim 11 is a product claim. Applicant is reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. According to MPEP 2213(I), “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore, when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. The step in the “such that” clause in claim 11 does not add any clear structure to the final product not already required by the preceding components of the nanoemulsion tape comprising an adhesion layer; a nanoemulsion within the adhesion layer; and at least one non-adhesion layer, which are rendered obvious by the prior art references. 


Regarding instant claim 12, the limitation of at least one oil base surfactant would have been obvious over the surfactants ([0040], [0042] and [0075]), as taught by Dollard et al., in view of the surfactants including polyoxyethylene sorbitan fatty acid esters such as TWEENS ([0051]) and sorbitan monolaurate ([0053]), as taught by Weimann. 
Regarding instant claims 13-14, the limitations of a co-surfactant and ethanol would have been obvious over the ethanol ([0067], [0096], Example Six - [0111], claims 1 and 10), as taught by Weimann. 
Regarding instant claim 16, the limitations of a solids content between 40% and 80% and a water content between 20% and 60% would have been obvious over the nanoemulsion containing CBD and THC, as well as peppermint oil, water, and surfactants (FIG. 1, [0075]), as taught by Dollard et al. in view of the nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer ([0017], [0067], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann, unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have found it obvious to modify the solids content and the water content in the adhesion layer based on the desired cannabinoid loading, the stability of the tape, and the therapeutic efficacy. 
Regarding instant claims 17 and 21, the limitations of the nanoemulsion which is 5% to 30% (instant claim 17) and 10% (instant claim 21) of the nanoemulsion adhesion layer would have been obvious over the nanoemulsion containing CBD and THC, as well as peppermint oil, water, and surfactants (FIG. 1, [0075]), as taught by Dollard et al. in view of the nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer ([0017], [0067], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann, unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have found it obvious to modify the nanoemulsion content in the adhesion layer based on the desired cannabinoid loading, the stability of the tape, and the therapeutic efficacy. 
Regarding instant claims 18 and 22, the limitations of the nanoemulsion under 200 nm (instant claim 18) and between 50 nm and 100 nm (instant claim 22) would have been obvious over the nanoemulsions having droplet sizes small than 100 nm ([0041]), as taught by Dollard et al. and over the emulsion with a particle size under 50 nanometers ([0067]), as taught by Weimann. 
Regarding instant claim 19, the limitation of the nanoemulsion tape which is a bandage would have been obvious over the cannabinoid dermal patch (Abstract, claims 1, 3, 6, 9 and 10), as taught by Weimann. Weimann teaches that formulations derived from cannabis can improve neuropathic pain and relieved pain in fibromyalgia patients ([0017]). Therefore, one of ordinary skill in the art would have found it obvious to use the cannabinoid dermal patch of Weimann as a bandage or as an athletic tape based on the desired area that required application of the cannabinoid for pain relief.
Response to Arguments
Applicant’s arguments (Pages 5-6, filed 11/04/22) with respect to the rejection of claims 11-19 under 35 U.S.C. 103 as being unpatentable over Dollard et al. in view of Weimann have been fully considered but are not persuasive. 
Applicant argues that Dollard does not teach “the adhesion layer contains a nanoemulsion adhesion layer including a mixture of a portion of the water and the nanoemulsion,” as recited in amended claim 11.” Applicant argues that “Instead, Dollard is silent about the nanoemulsion adhesion layer only including a portion of the water from the adhesion layer or that the addition of the nanoemulsion adhesion layer removes some water from the adhesion layer.” Applicant argues that Weimann is silent about the  nanoemulsion adhesion layer only including a portion of the water from the adhesion layer or that the addition of the nanoemulsion adhesion layer removes some water from the adhesion layer. Applicant points to [0028] of the published specification for support of this limitation. 
The instant specification and [0028] have been fully considered. Applicant’s arguments are not persuasive because the newly added limitation of the nanoemulsion adhesion layer removing a remaining portion of the water contained in the adhesion layer would have been obvious over the incorporation of the nanoemulsion which contains emulsification of the cannabinoid formulation containing CBD, THC, and water, inter alia, as taught by Dollard et al. (FIG. 1, [0075]), in the monolithic patch with PIB adhesive and occlusive polyethylene backing, wherein the adhesive is mixed with CBD and THC ([0118]) and wherein CBD and THC oils are saturated in a mix with EtOH/water (Examples Five-Six - [0110]-[0111]), as taught by Weimann. One of ordinary skill in the art would know that when the nanoemulsion of Dollard et al. is used in the monolithic patch containing an adhesive, CBD, THC, and water of Weimann, the water in the adhesive layer would be replaced by the nanoemulsion as an expected result. Moreover, the limitation of “such that the nanoemulsion adhesion layer removes a remaining portion of the water contained in the adhesion layer” is a product-by-process limitation. Claim 11 is a product claim. Applicant is reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. Please see MPEP 2113(I) which states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore, when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. The step in the “such that” clause in claim 11 does not add any clear structure to the final product not already required by the preceding components of the nanoemulsion tape comprising an adhesion layer; a nanoemulsion within the adhesion layer; and at least one non-adhesion layer, which are rendered obvious by the prior art references. 
Applicant argues that Weimann does not cure this deficiency.
This is not persuasive because the newly added limitation is addressed above. Weimann is used to cure the deficiency in Dollard et al. regarding the nanoemulsion being included in an adhesion layer in a nanoemulsion tape. Weimann teaches a monolithic patch with PIB adhesive and occlusive polyethylene backing, wherein the adhesive is mixed with CBD and THC, and that the “… composition inside the reservoir … can have the consistency of an oil, or it can have the consistency of a liquid, or it can have the consistency of a slurry” ([0118]). Based on this teaching of the consistency of an oil, a liquid, or a slurry by Weimann, one of ordinary skill in the art would have found it obvious to include the nanoemulsion of Dollard et al. which would have the consistency of an oil, a liquid, or a slurry, in the cannabinoid dermal patch of Weimann and have a reasonable expectation of success in producing a functional cannabinoid patch or tape. 
Therefore, the obviousness rejection based on Dollard et al. and Weimann is maintained.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615